Case 3:18-cv-07354-WHA Document 173-22 Filed 11/21/19 Page 1 of 4




                 EXHIBIT 20
                Case 3:18-cv-07354-WHA Document 173-22 Filed 11/21/19 Page 2 of 4

  Message
  From:          Brian.A.Spensley@wellsfargo.com [Brian.A.Spensley@wellsfargo.com]
  Sent:          9/27/2013 4:30:03 PM
  To:            Stephani.Davis@wellsfargo.com
  Subject:       RE: Corporate Advance Research - Attorney Fee - *Update*



  Ok. Have a great weekend



  Brian Spensley
  Default Decisioning

  -----Original Message-----
  From: Davis, Stephani R.
  Sent: Friday, September 27, 2013 03:21 PM Central Standard Time
  To: Spensley, Brian A
  Subject: RE: Corporate Advance Research - Attorney Fee - *Update*

  Well so far I thought my work is "done" in that we've done about 4 weeks' worth of research and testing to
  determine/isolate the problem. If we're needed for long term support, I have not been asked for that yet.

  Let me ask Dan/Steph and see what the needs are first.

  Thanks for offer.



  From: Spensley, Brian A
  Sent: Friday, September 27, 2013 3:39 PM
  To: Davis, Stephani R.
  Subject: FW: Corporate Advance Research - Attorney Fee - *Update*

  Steph do you need any resources to help?



  Brian Spensley
  Default Decisioning

  -----Original Message-----
  From: Pfeil, Daniel N.
  Sent: Friday, September 27, 2013 01:51 PM Central Standard Time
  To: Pfeil, Daniel N.; Wakeham, Stephanie A; Peterson, Jennifer; Boothroyd, Todd M.; Imm, Mark L; Potter,
  Brent E; Davis, Stephani R.; Spensley, Brian A; Cooper, Diane B.; Nardi, Mario; Dold, Mindy M.; Lawrence-
  Dunn, Gerri L.; Larson, Leigh Anne; Crawford, John S (CPM); Schwartzseid, Russell; Jordan, Beth; Reimers,
  KaraE
  Cc: Kraayenbrink, Korey G.; Maddan, Eric L.
  Subject: RE: Corporate Advance Research - Attorney Fee - *Update*


  Thanks to all those who could attend. We will meet again in a few weeks.
  Meeting Minutes:




CONFIDENTIAL                                                                                   WF _HERNANDEZ_00144382
                      Case 3:18-cv-07354-WHA Document 173-22 Filed 11/21/19 Page 3 of 4




         Redacted-ACP

  Dan Ffeil
  Implementation Consultant
  Default Decisioning Business Delivery Support - Pre and Post Implementation
  Wells Fargo Home Mortgage          I 8480   Stagecoach Circle   I Frederick,   MD 21701
  MAC X3800-01F
  Tel 240-586-5818       I Fax   240-586-8653
  da niel. n. pfei l@wel lsfa rgo .com

  -----Original Appointment-----
  From: Pfeil, Daniel N.
  Sent: Monday, September 23, 2013 4:48 PM
  To: Pfeil, Daniel N.; Wakeham, Stephanie A.; Peterson, Jennifer; Boothroyd, Todd M.; Imm, Mark L; Potter, Brent E;
  Davis, Stephani R.; Spensley, Brian A; Cooper, Diane B.; Nardi, Mario; Dold, Mindy M.; Lawrence-Dunn, Gerri L.; Larson,
  Leigh Anne; Crawford, John S (CPM); Schwartzseid, Russell; Jordan, Beth; Reimers, Kara E
  Cc: Kraayenbrink, Korey G.; Maddan, Eric L.
  Subject: Corporate Advance Research - Attorney Fee - *Update*
  When: Wednesday, September 25, 2013 11:00 AM-12:00 PM (GMT-05:00) Eastern Time (US & Canada).
  Where: 1-888-549-3557 #9717677
  Rescheduling due to many conflicts.




                          Redacted-ACP
CONFIDENTIAL                                                                                    WF _HERNANDEZ_00144383
               Case 3:18-cv-07354-WHA Document 173-22 Filed 11/21/19 Page 4 of 4


  Join online meeting
  https://meet.wellsfargo.com/daniel.n.pfeil/ 6ZVK1 HJ
  First online meeting?




CONFIDENTIAL                                                          WF _HERNANDEZ_00144384
